EXAMINER'S AMENDMENT
A.	Amend the Claims as Follows:
Cancel all the current pending claims and insert in this new set of Claims, Claims 1-17 and 20.
1.	(Currently amended) A medical imaging system, comprising:
	a processor configured to implement: 
		a user interface to display a view of a medical image on a display device and to provide a moveable indicator identifying a moveable point positioned in the displayed medical image; and 
		a magnifying view engine to generate a localized enlargement of a region of interest within the displayed medical image in response to i) a selection of an existing end point of a pair of measurement end points or a point on an existing contour for anatomy of interest in the displayed medical image according to a first input by one or more input devices and a current position of the moveable indicator and ii) a time duration of a movement of the existing end point or existing contour to a different location which meets or exceeds a predetermined threshold, 
		wherein the existing end point includes an end point of two previously entered end points of a measurement, and the existing contour includes a previously segmented contour.  

2.	(Previously Presented) The system according to claim 1, 
wherein the magnifying view engine is further configured to generate the localized enlargement of the region of interest in response to a speed of the moveable indicator. 

3.	(Previously Presented) The system according to claim 2, wherein the magnifying view engine is further configured to generate the localized enlargement of the region of interest in response to  a duration of the moveable indicator in a fixed position relative to the selected existing end point. 

4.	(Previously Presented) The system according to claim 3, wherein a position of the 

5.	(Previously Presented) The system according to claim 3, wherein the processor uses rules that map at least one selected from a group consisting of the first input, the time duration, and the duration of the moveable indicator, to the signal that requests the generated localized enlargement of the region of interest.

6.	(Previously Presented) The system according to claim 1, wherein the magnifying view engine determines a size, a zoom factor, and a shape of the localized enlargement of the region of interest according to a first distance between the selected existing end point and another end point.

7.	(Previously Presented) The system according to claim 6, wherein the magnifying view engine determines a size, a zoom factor, and a shape of the localized enlargement of the region of interest according to a second distance of a width across an area defined by the existing contour. 

8.	(Previously Presented) The system according to claim 1, wherein a size of the localized enlargement of the region of interest is proportional to at least one selected from a group of a first distance between the selected existing end point and another end point and a second distance of a width across an area defined by the existing contour.

9.	(Previously Presented) The system according to claim 1, wherein a zoom factor of the localized enlargement of the region of interest is inversely proportional to at least one selected from a group of a first distance between the selected existing end point and another end point and a second distance of a width across an area defined by the existing contour.

10.	(Previously Presented) The system according to claim 1, further including:
	a contrast engine configured to modify the contrast of the localized enlargement of the 

11. 	(Currently amended) A method of displaying medical images, comprising:
	displaying a view of a medical image on a display device and providing a moveable indicator identifying a moveable point positioned in the displayed medical image; and
generating a localized enlargement of a region of interest within the displayed medical image in response to i) a selection of an existing end point of a pair of measurement end points or a point on an existing contour for anatomy of interest in the displayed medical image according to a first input by one or more input devices and a current position of the moveable indicator and ii) a time duration during of a movement of the existing end point or existing contour to a different location which meets or exceeds a predetermined threshold.

12.	(Previously Presented) The method according to claim 11, further including:
	generating  a signal that requests the generated localized enlargement of the region of interest within the displayed medical image according to a second input which includes at least one selected from a group consisting of a speed of the moveable indicator, a maximum speed of the moveable indicator, an average speed of the moveable indicator, and a maximum distance of the current position of the moveable indicator from the selected existing end point, wherein generated the localized enlargement of the region of interest is in response to the generated signal.

13.	(Previously Presented) The method according to claim 12, wherein generating the signal includes:
generating the signal that requests the generated localized enlargement of the region of interest within the displayed medical image according to a third input which includes a duration of the moveable indicator in a fixed position relative to the selected existing end point. 

14.	 (Previously Presented) The method according to claim 11, wherein a position of the generated localized enlargement of a region of interest is relative to a position of at least one selected from a group consisting of, a position of the existing end point, a position of the existing end point and another end point, and a position of the existing contour.

15.	(Previously Presented) The method according to claim 12, wherein generating the signal includes:
using rules that map at least one selected from a group consisting of the first input, the second input, and the third input, to the signal that requests the generated localized enlargement of the region of interest.
	 
16.	(Previously Presented) The method according to claim 11, wherein generating a localized enlargement of a region of interest includes:
	determining a size, a zoom factor, and a shape of the localized enlargement of the region of interest according to a first distance between the selected existing end point and another end point. 

17. 	(Previously Presented) The method according to claim 11, wherein generating the localized enlargement of a region of interest includes:
modifying the contrast of the localized enlargement of the region of interest differently from the region of interest in the displayed medical image. 

18.-19.	  (Canceled)

20. 	(Currently amended) A medical imaging system, comprising:
	a processor configured to implement:
		a user interface  configured to display a view of a medical image on a display device  and to provide a moveable indicator  identifying a moveable point positioned in the displayed medical image; 
	an intent detection engine configured to generate a signal that requests a localized enlargement of the region of interest within the displayed medical image in response to i) a selection of an existing end point of a pair of measurement end points or a point on an existing contour for anatomy of interest in the displayed medical image according to a first input by one or more input devices and a current position of the moveable indicator and ii) a time duration of a movement of the existing end point or existing contour to a different location which meets or exceeds a predetermined threshold; and
	a magnifying view engine configured to generate the localized enlargement of a region of interest within the displayed medical image in response to the generated signal.


B.	These claim amendments were authorized by Anthony DelZoppo, attorney of record, on April 14, 2021.
Allowable Subject Matter
C.	Claims 1-17 and 20 (Renumbered Claims 1-18) are allowed over the prior art of record.  The following is a reasons for allowance:

	The prior art does not teach nor suggest the following feature which is present in all the independent claims (Claims 1, 11 and Renumbered Claim 18):

	a magnifying view engine to generate a localized enlargement of a region of interest within the displayed medical image in response to i) a selection of an existing end point of a pair of measurement end points or a point on an existing contour for anatomy of interest in the displayed medical image according to a first input by one or more input devices and a current position of the moveable indicator and ii) a time duration of a movement of the existing end point or existing contour to a different location which meets or exceeds a predetermined threshold

	US Patent Application Publication 2008/0118237 (the Wegenkittl reference) teaches an auto-zoom mark-up display system.  Paragraph [0068] describes this auto-zoom feature in detail.  Wegenkittl does not teach modifying (i.e. moving) the existing end point or contour.  Specifically, Wegenkittl does not teach generating a localized enlargement of a region of interest within the displayed medical image in response to “a selection of an existing end point of a pair of measurement end points or a point on an existing contour for anatomy of interest in the displayed medical image according to a first input by one or more input devices and a current position of the moveable indicator and a time duration of a movement of the existing end point or existing contour to a different location which meets or exceeds a predetermined threshold.”   
	In Wegenkittl, there is a teaching or suggestion of a selection of an existing end point of a pair of measurement end points or a point on an existing contour for anatomy of interest in the displayed medical image according to a first input by one or more input devices and a current position of the moveable indicator and a time duration of a movement of this selected, existing end point to a different location which meets or exceeds a predetermined threshold.  In Wegenkittl, a short delay permits a user to place a mark-up without launching the auto-zoom module.  After the short delay period ends the automatically zoomed region is created.  However Wegenkittl does not teach selecting an existing end point  or an existing contour and then generating a localized enlargement region of interest based on a time duration of the movement of the existing end point or existing contour meeting or exceeding a predetermined threshold.
	This feature is not taught in any other prior art reference including US Patent Application Publication 2014/0225929 to Serlie.

Conclusion
D.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are being cited:  US Patent Application Publications 2005/0068340; 2011/0058653; 2012/0206481; 2014/0365244; 20160140714; 2017/0090675; 20170099431; 20170153751 and US Patent Numbers 8,438,531 and 9,665,216.
E.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).










	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
April 15, 2021